EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In lines 1 of claims 2-10, “A vibration wave motor according to claim 1,” have been changed to -- The vibration wave motor according to claim 1, --
In line 1 of claim 12, “A driving apparatus according to claim 11,” has been changed to -- The driving apparatus according to claim 11, --
In line 1 of claim 14, “A vibration wave motor according to claim 13,” has been changed to -- The vibration wave motor according to claim 13, --
	In line 1 of claim 16, “A driving apparatus according to claim 15,” has been changed to -- The driving apparatus according to claim 15, --
	In line 1 of claim 18, “A vibration wave motor according to claim 17,” has been changed to -- The vibration wave motor according to claim 17, --
	In line 1 of claim 20, “A driving apparatus according to claim 19,” has been changed to -- The driving apparatus according to claim 19, --
	In lines 17-18 of claim 1, “substantially parallel to a direction of the relative movement” has been changed to -- substantially parallel to a direction of a relative movement of the vibrator and the friction member --
	In lines 20-21 of claim 11, “substantially parallel to a direction of the relative movement” has been changed to -- substantially parallel to a direction of a relative movement of the vibrator and the friction member --
	In lines 24-25 of claim 15, “due to the relative movement of the vibrator and the friction member” has been changed to -- due to a relative movement of the vibrator and the friction member –
	In lines 20-21 of claim 19, “due to the relative movement of the vibrator and the friction member” has been changed to -- due to a relative movement of the vibrator and the friction member --
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 April 2019, 25 March 2019 and 7 December 2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration wave motor comprising, inter alia, a second holding member, which is different from the first holding member; an elastic coupling member configured to couple the first holding member and the second holding member to each other; a friction member, which is to be brought into friction contact with the vibrator; and a pressurizing unit configured to pressurize the vibrator against the friction member, wherein the vibrator and the friction member relatively move due to vibration of the vibrator, wherein the elastic coupling member includes a first coupling portion to be coupled to the first holding member and a second coupling portion to be coupled to the second holding member, and wherein one of the first coupling portion and the second coupling portion is arranged on a straight line that is substantially parallel to a direction of the relative movement and passes through a pressurizing gravity center of the pressurizing unit, and another of the first coupling portion and the second coupling portion is arranged on a straight line that is substantially orthogonal to the direction of the relative movement and passes through the pressurizing gravity center.

Independent claim 11 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a driving apparatus comprising, inter alia, a second holding member, which is different from the first holding member; an elastic coupling member configured to couple the first holding member and the second holding member to each other; a friction member, which is to be brought into friction contact with the vibrator; and a pressurizing unit configured to pressurize the vibrator against the friction member; and a member to be driven, wherein the vibrator and the friction member relatively move due to vibration of the vibrator, wherein the elastic coupling member includes a first coupling portion to be coupled to the first holding member and a second coupling portion to be coupled to the second holding member, wherein one of the first coupling portion and the second coupling portion is arranged on a straight line that is substantially parallel to a direction of the relative movement and passes through a pressurizing gravity center of the pressurizing unit, and another of the first coupling portion and the second coupling portion is arranged on a straight line that is substantially orthogonal to the direction of the relative movement and passes through the pressurizing gravity center, and wherein the member to be driven moves due to the relative movement of the vibrator and the friction member.
Claim 12 depends on claim 11 therefore this claim is allowable as being dependent on an allowable base claim. 
Independent claim 13 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration wave motor comprising, inter alia, a second holding member configured to hold the first holding member through intermediation of a coupling member; and a pressurizing member configured to bring the vibrator and a friction member into pressurized contact with each other, wherein the vibrator and the friction member relatively move due to vibration of the vibrator, wherein the coupling member includes a first coupling portion to be coupled to the first holding member, a second coupling portion to be coupled to the second holding member, and an arm portion that is configured to connect the first coupling portion and the second coupling portion to each other and is elastically deformed in a pressurizing direction of the pressurizing member, wherein the first holding member is coupled to the first coupling portion on a side opposite to a side on which the vibrator is held in a direction parallel to the pressurizing direction of the pressurizing member, and wherein the second coupling portion of the coupling member is coupled to the second holding member on a side on which the first coupling portion is coupled to the first holding member in the direction parallel to the pressurizing direction of the pressurizing member.
Claim 14 depends on claim 13 therefore this claim is allowable as being dependent on an allowable base claim.
Independent claim 15 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a driving apparatus comprising, inter alia, a second holding member configured to hold the first holding member through intermediation of a coupling member; and a pressurizing member configured to bring the vibrator and a friction member into pressurized contact with each other; and a member to be driven, wherein the vibrator and the friction member relatively move due to vibration of the vibrator, wherein the coupling member includes a first coupling portion to be coupled to the first holding member, a second coupling portion to be coupled to the second holding member, and an arm portion that is configured to connect the first coupling portion and the second coupling portion to each other and is elastically deformed in a pressurizing direction of the pressurizing member, wherein the first holding member is coupled to the first coupling portion on a side opposite to a side on which the vibrator is held in a direction parallel to the pressurizing direction of the pressurizing member, wherein the second coupling portion of the coupling member is coupled to the second holding member on a side on which the first coupling portion is coupled to the first holding member in the direction parallel to the pressurizing direction of the pressurizing member, and wherein the member to be driven moves due to the relative movement of the vibrator and the friction member.
Claim 16 depends on claim 15 therefore this claim is allowable as being dependent on an allowable base claim.
Independent claim 17 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration wave motor comprising, inter alia, a second holding member configured to hold the first holding member through intermediation of a coupling member; and a pressurizing member configured to bring the vibrator and a friction member into pressurized contact with each other, wherein the vibrator and the friction member relatively move due to vibration of the vibrator, wherein the coupling member includes a first coupling portion to be coupled to the first holding member, a second coupling portion to be coupled to the second holding member, and an arm portion that is configured to connect the first coupling portion and the second coupling portion to each other and is elastically deformed in a pressurizing direction of the pressurizing member, and wherein the first holding member and the second holding member are arranged between the coupling member and the vibrator in a direction parallel to the pressurizing direction of the pressurizing member.
Claim 18 depends on claim 17 therefore this claim is allowable as being dependent on an allowable base claim.
Independent claim 19 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a driving apparatus comprising, inter alia, a second holding member configured to hold the first holding member through intermediation of a coupling member; and a pressurizing member configured to bring the vibrator and a friction member into pressurized contact with each other; and a member to be driven, wherein the vibrator and the friction member relatively move due to vibration of the vibrator, wherein the coupling member includes a first coupling portion to be coupled to the first holding member, a second coupling portion to be coupled to the second holding member, and an arm portion that is configured to connect the first coupling portion and the second coupling portion to each other and is elastically deformed in a pressurizing direction of the pressurizing member, wherein the first holding member and the second holding member are arranged between the coupling member and the vibrator in a direction parallel to the pressurizing direction of the pressurizing member, and wherein the member to be driven moves due to the relative movement of the vibrator and the friction member.
Claim 20 depends on claim 19 therefore this claim is allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ohashi (U.S. Pre-Grant Publication No. 20130293728) discloses a two-dimensional vibration-wave driving device.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7 December 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837